DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed 12/28/2020 have been entered.  Claim 4 has been cancelled.  Claims 1-3 and 5-20 are currently pending in the application, with claims 11-20 being withdrawn from consideration.
Regarding Applicant’s arguments on pages 7-9 regarding the face cradle cover of Winn (U.S. Patent No. 8,863,327), and additionally in the discussions on pages 12-14 of claims 3 and 5-10, it is respectfully noted that Winn does not contain seams as Winn is a single piece construction (Col. 4, lines 56-67 where the cover body is made of a unitary piece).  Additionally, in the figures of Winn, the face cradle cover is shown without an underlying face cradle.  It is noted that, without being stretched over a face cradle such as in the image of the device of the instant application shown on page 8, the cover will bunch up due to the securing means 106 (shown in Figure 1 of Winn).  When stretched over the face cradle (as in Figure 6), the cover becomes taut and does not bunch up.  The device of the instant application additionally contains securing means, as described in paragraph 0007 and 0028 of the specification, that would have this same effect prior to being stretched over a face cradle, as described in paragraph 0028 of the specification.  Additionally, it is not evident from the drawings of Winn that there would necessarily be creases when placed over a face cradle.  The structure of the cover of Winn is capable of being pulled taut in such a manner to substantially eliminate such creases when stretched over a face cradle. 
In response to Applicant's argument that “the flap [of Claim 2] is configured to be pulled taut on the underside to open the breathing area, not hold the cover in place where the flap is on the top side of the cradle cover as described in Hamilton,” the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, the pockets of Hamilton are not cited for the flap structure, but are, however, analogous to the portion of the face cradle cover of Winn that overlies the bottom side of the face cradle cover, as the cover of Winn must wrap around and underneath the face cradle in order to be secured to the face cradle, and the pockets of Hamilton are located on the reverse surface of the face cradle cover, where the obverse surface is shown in Figure 1 and is described to be substantially smooth (see Hamilton, paragraphs 0019-0020).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pocket having openings built into an inside of cover body configured for storing for the flap portion, where the drawings do not make clear that each pocket has more than one opening as recited in claim 7, and the lining for the flap portion as recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In amended claim 5, the doubling material is now described as overlapping the cover body at an interior corner.  In the original claim 5 and in paragraph 0006 and 0029 of the specification, the doubling material was previously described as overlapping the casing at the 
Regarding claim 10, the claim requires to the lining to be “sewn onto the flap portion inside out and onto the edges of the cover body, corners of the flap portion snipped and the flap portion turned right side out and ironed.”  However, in paragraph 0032, the corners of the flap portion are snipped then ironed before the flap is turned right side out.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Regarding claim 10, it is unclear if the “lining sewn onto the flap portion inside out,” in lines 3-4, is the same as the “lining for the flap portion” in line 3.  Examiner recommends amending the claim language to recite “a lining for the flap portion, edges of the cover body sewn, the lining sewn onto the flap portion inside out.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winn (U.S. Patent No. 8,863,327).
Regarding claim 1, Winn discloses a face cradle cover 100 having an adjustable cover body 102, made of a fabric (Col. 4, lines 9-11), having a center portion and left and right lateral portions configured to fit one or more face cradles of different sizes (see annotated figure 5, below), wherein the cover body 102 is seamless and the fabric of the cover body does not bunch up (see Figure 6, where the face cradle cover is shown to be taut over the face cradle of a massage table, Col. 4, lines 56-67 where the cover body is made of a unitary piece) wherein the cover body does not invade breathing area 102 of a user and leaves no indentation lines being left on a face of the user (see Figure 6, where the face cradle cover is shown to be taut over the face cradle of a massage table, where the face cradle cover of Winn is capable of leaving no indentation lines on the face of a user when it is pulled taut over a face cradle, as shown in figure 6).

    PNG
    media_image1.png
    410
    531
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Hamilton (U.S. Publication No. 2009/0222986).
Regarding claim 2, Winn discloses the subject matter as discussed above with regard to claim 1.  Winn does not disclose a flap portion connected to the center portion along a front edge of center portion, the flap portion having two corners connected to the center portion.
Hamilton teaches a flap portion 50 connected to the center portion along an edge of center portion, the flap portion 50 having two corners connected to the front edge 25 of the center portion (see annotated Figure 2c, below), the flap portion 50 configured to pass under a back of the cover body 10’ and tucked in between an inside of the cover body (at pockets 35) 

    PNG
    media_image2.png
    445
    581
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winn with a flap portion connected to the center portion along an edge of center portion, the flap portion having two corners connected to the center portion as taught by Hamilton, because the flap of Hamilton assists in releasably holding the cover to a head cradle (paragraph 0004, paragraph 0023).
Regarding claim 3, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Winn, as modified, further discloses a casing 106 against an outer perimeter of the center section and left and right lateral extensions (see Winn, figure 1); and elastic bands may be secured within the casing (see Winn, Col. 7, lines 39-44).
Claim 3 is further rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Hamilton and further in view of Mooney (U.S. Publication No. 2008/0263767).
Regarding claim 3, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  To the extent it may be argued that Winn, as modified, does not sufficiently disclose the subject matter of claim 3 as discussed above, it would nevertheless be obvious as set forth below.
Mooney teaches a casing 104 against an outer perimeter and elastic bands may be secured within the casing 104 (paragraph 0017, Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Winn, as modified, with a casing against an outer perimeter of the center section and left and right lateral extensions and elastic bands may be secured within the casing as taught by Mooney, because the elastic of Mooney allows the cover to placed and held snugly in position on a cushion (paragraph 0018).
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Hamilton and further in view of Levy (U.S. Patent No. 2,357,789).
Regarding claim 5, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 4.  Winn, as modified, does not disclose the flap portion reinforced with doubling material which overlaps the cover body at an interior corner.
Levy teaches the flap portion 32 reinforced with doubling material 29 which overlaps the cover body at an interior corner (of flaps 32, Figure 10, Col. 3, lines 45-54, Col. 4, lines 4-19, where Col. 4, lines 4-19 specifically discuss the doubling material being folded up on itself in a U-shape to surround the flaps 32, which would reinforce the corners of the flaps on both the interior and exterior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Winn, as modified, with the flap portion reinforced with doubling material which overlaps the cover body at an interior corner as taught 
Regarding claim 6, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4 and 5.  Winn, as modified, further discloses wherein a back portion 35 in the cover body is configured to hold the flap portion 50 in place (Figure 2c, paragraph 0024).
Regarding claim 8, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 4-6.  Winn, as modified, further discloses a face cradle wherein the face cradle cover 102 covers a top surface, a side surface, and portion of a bottom surface of the face cradle (see Winn, Col. 1, line 58-Col. 2, line 6; see annotate Figure 5, and see Figure 6).
Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Hamilton and Levy, and further in view of Staton (U.S. Publication No. 2018/0310731).
Regarding claim 7, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4 and 5.  Winn, as modified, further discloses a pocket 35 in the back of the cover body configured for storing for the flap portion 50 (see Hamilton, Figure 2c; paragraph 0024).
Winn, as modified, does not disclose the pocket having openings built into an inside of cover body.
Staton teaches a pocket 122 having openings (secured by closure means 124) into an inside of cover body 10 (figure 4, Figure 5, paragraph 0029, where the embodiment of figure 5 contains multiple pockets 122, where the pockets 122 are the same as the single pocket 122 of the embodiment of figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Winn, as modified, with a pocket having 
Regarding claim 9, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4, 5 and 7.  Winn, as modified, further discloses the flap portion 50 split vertically into two more sections orientated at an angle from one another (see Winn, Figure 2c).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Hamilton and Levy, and further in view of Doty (U.S. Publication No. 2018/0360242).
Regarding claim 10, Winn, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4 and 5.  Winn, as modified further discloses the face cradle cover 100 made of a fabric (see Winn, Col. 4, lines 9-11, Figure 5), wherein the face cradle cover is created by cutting out a pattern for the cover body, edges of the cover body sewn (see Winn, Figure 5, Col. 4, lines 56-67), corners of the flap portion 50 snipped and the flap portion 50 turned right side out and ironed (see Hamilton, Figure 2C).  It is noted that the claim language regarding the “wherein the face cradle cover is created by cutting out a pattern for the cover body, edges of the cover body sewn, corners of the flap portion snipped and the flap portion turned right side out and ironed” is a product-by-process claim, and is therefore interpreted in accordance with MPEP section 2113.  A product-by-process claim requires the structure of the cited reference to be the same as what could be achieved by the claimed process.  Because the structure of Winn is the same that could be achieved by the face cradle cover being created by cutting out a pattern for the cover body, and edges of the cover body sewn (where Col. 4, lines 56-67 discloses sewing as method of construction of the face cradle cover 100), the device of Winn falls within the scope of the claim limitation.

Doty teaches a lining 106 for the flap portion 108, lining sewn onto the flap portion inside out and onto the edges of the cover body 102 (Figure 1, paragraph 0038).  It is noted that the claim language regarding the “lining sewn onto the flap portion inside out and onto the edges of the cover body” is a product-by-process claim, and is therefore interpreted in accordance with MPEP section 2113.  A product-by-process claim requires the structure of the cited reference to be the same as what could be achieved by the claimed process.  Because the structure of Doty is the same that could be achieved by the face cradle cover being created by cutting out a pattern for the cover body, and edges of the cover body sewn (where Col. 4, lines 56-67 discloses sewing as method of construction of the face cradle cover 100), the device of Doty falls within the scope of the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Winn, as modified, with a lining for the flap portion, and the lining sewn onto the flap portion inside out and onto the edges of the cover body as taught by Doty, because adding a lining would enhance the comfort of the flap by adding an extra layer to the overall construction (paragraph 0038).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT G SANTOS/Primary Examiner, Art Unit 3673